DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 6th, 2021 have been entered. Claims 1-6, 8-16, and 18-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 103 Rejection previously set forth in the Final Office Action mailed June 11th, 2021 and are hereby withdrawn in light of their correction. The claims are in condition for allowance as set forth below.
Response to Arguments
Applicant’s arguments, see Remarks (pages 9 and 10), filed August 6th, 2021, with respect to 103 Rejections directed to Ridenhour and others in combination have been fully considered and are persuasive.  The 103 Rejections of June 11th, 2021 has been withdrawn. Particularly, Examiner agrees after consideration of the art and the content of the claims that Ridenhour in combination with McCain and other prior art of record fail to disclose an angle that is 20-40 degrees where the vertical line extends continuously from a top edge portion to a bottom portion, and wherein the vertical line is parallel to a vertical edge of a first cover segment. The subject matter thereof forming the reasons for allowance set forth below.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims necessitate at a minimum a cover apparatus comprising: a first cover segment comprising a first top edge portion and a first bottom edge portion located a first predefined distance from said first top edge portion, wherein each of said first top edge and said first bottom edge portions of said first cover segment have the same first predefined length; and a second cover segment that is coupled to said first bottom edge portion of  a furniture element therein, wherein said second cover segment comprises: a first side portion; and a second side portion that is coupled to said first side portion such that a second top edge portion and a second bottom edge portion for said second cover segment are formed, wherein said second bottom edge portion of said second cover segment is located a second predefined distance from said second top edge portion of said second cover segment, said first side portion comprises a first edge piece that extends from said second top edge portion of said second cover segment to said second bottom edge portion of said second cover segment and said second side portion comprises a second edge piece that is configured to extend continuously from said second top edge portion of said second cover segment to said second bottom edge portion of said second cover segment at an angle that is 20° to 40° with respect to a vertical line, said vertical line being parallel to a vertical edge of the first cover segment, wherein an endpoint of said first edge piece at the second top edge portion is a vertex of the angle, and said second edge piece is configured to extend such that, when said first side portion and said second side portion are coupled together, said second bottom edge portion of said second cover segment has a second predefined length that is different than the first predefined length.
Notably, Ridenhour and McCain could address the limitation when the vertical line was an arbitrary entity that lacked explicit and distinguished location in the contexts of the invention. Where Ridenhour established an angle of 30-90 degrees (or 15 to 45 degrees symmetrically aligned to an arbitrary vertical line). However, there was no limitation or consideration that the vertical line is parallel with a vertical edge of the first cover segment, nor that the second edge piece was configured to extend continuously from the second top edge portion, and further wherein the vertex of the angle is located at the junction between the first edge pieces and the second top edge portion. There would be a degree of impermissible hindsight bias to cherry pick the dimensions of Ridenhour in combination with McCain without a supplementing reference that addressed the vertical line being parallel with the vertical edge 
Therefore, in light of applicant’s amendments to claims 1 and 11, the 103 Rejections directed thereto are withdrawn and the aforementioned claims are in condition for allowance. Further, claims 2-6, 8-10, 12-16, and 18-22 are likewise found to be allowable as dependent on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/16/2021